Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144421 & (59)(62)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  WILLIAM JAMES HARDRICK,                                                                                              Justices
            Plaintiff-Appellee/
            Cross-Appellant,
  v                                                                  SC: 144421
                                                                     COA: 294875
                                                                     Oakland CC: 2008-091361-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant/
           Cross-Appellee,
  and

  AAA MICHIGAN AND ALLSTATE
  INSURANCE COMPANY,
           Defendants.

  ________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 1, 2011 judgment of the Court of Appeals
  and the application for leave to appeal as cross-appellant are considered, and they are
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2012                    _________________________________________
         h1015                                                                  Clerk